Citation Nr: 1126117	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether severance of service connection for migraine headaches residuals of head injury (also claimed as nausea and vomiting), cervical strain (neck disorder residuals of head injury), status post-right wrist injury with residual scars, and left hand and wrist strain was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.B.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserve from June 1987 to November 1992, with active duty for training from June 1988 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held before the undersigned Acting Veterans Law Judge in January 2011, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The grant of service connection for migraine headaches, cervical strain, status post right wrist injury, and left wrist and hand strain was not clearly and unmistakably erroneous.  


CONCLUSION OF LAW

Severance of service connection for migraine headaches residuals of head injury (also claimed as nausea and vomiting), cervical strain (neck disorder residuals of head injury), status post-right wrist injury with residual scars, and left hand and wrist strain was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training while weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).  

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v.  Gober, 10 Vet. App. 474, 478 (1997).  

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under Section 3.105(a)); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480; Venturella v. Gober, 10 Vet.  App. 340, 342-43 (1997).  

Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied. 

Here, service connection migraine headaches residuals of head injury (also claimed as nausea and vomiting), cervical strain (neck disorder residuals of head injury), status post-right wrist injury with residual scars, and left hand and wrist strain was severed in an April 2009 RO decision for the following reasons.  First, the RO determined that in the decision granting service connection, the Veteran's period of Naval Reserve service was erroneously considered active service.  Additionally, the RO determined that the entire period of the Veteran's service should be considered dishonorable on the grounds that she had been discharged under other than honorable conditions due to willful and persistent misconduct.  

The Board notes that while the RO does appear to have mischaracterized the nature of the Veteran's service in earlier decisions as active duty service, rather than reserve service, this error cannot be considered clear and unmistakable error.  

As the Board noted above, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  See 38 U.S.C.A. §§ 101(24), 106, 1131.  As it appears that the Veteran's service connected disabilities are all the result of injuries that occurred either during active duty for training or inactive duty for training, service connection is still warranted, regardless of how the RO characterized the Veteran's period of service.  An error does not rise to the level of clear and unmistakable if it is not absolutely clear that a different result would have ensued.  

However, the RO has also argued that the Veteran's discharge from service under conditions other than honorable was the result of willful and persistent misconduct and thus should be considered dishonorable, rendering the Veteran ineligible for VA benefits.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  VA has no authority to alter the claimant's discharge classification.  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).   
In the instant case, the RO determined that the Veteran's discharge under other than honorable conditions was the result of willful misconduct on her part.  Specifically, the RO cites to evidence that the Veteran failed to report for duty on multiple occasions and failed to respond to communications from her superiors.  

While the Veteran has not disputed that towards the end of her period of service she struggled to meet her service obligations, she has argued that her failure to do so was not the result of intentional wrong doing, but the result of cognitive impairments that resulted from a traumatic brain injury in service, as well as a host of personal problems.  

The Veteran's service treatment records show that she suffered from a concussion in June 1988, while she was on active duty for training.  The Veteran has argued that as a result of this injury, she became confused and disorganized, and thus had difficulty showing up at the proper time and place for her reserve duty.  

The Veteran's argument has been eloquently supported by testimony from her social worker, J.R.  In January 2011, J.R. submitted a letter detailing the debilitating impairment that the Veteran's brain injury causes, including an inability to communicate effectively and a tendency to scramble information, which results in the Veteran showing up at the wrong place and time for an appointment.  J.R. also reported that the Veteran is so disorganized that she is unable to perform basic activities of daily living, including cleaning her apartment, managing her finances, or even caring for her own health.  

The Veteran has also testified that she and young children were homeless following her injury, making it difficult to communicate with her superiors.  

Based on this evidence, the Board cannot find that the RO original decision to grant the Veteran benefits was clearly and unmistakably erroneous.  While there is evidence of record that the Veteran failed to report to duty on multiple occasions and frequently failed to respond to correspondence from her direct superiors, the reason for the Veteran's behavior is less clear.  The Veteran has presented highly probative evidence that misconduct was the result of significant cognitive impairment, rather than deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Thus, the Board believes that the question of whether the Veteran engaged in willful and persistent misconduct is a matter on which reasonable minds could differ.  An error does not rise to the level of clear and unmistakable if it is not absolutely clear that a different result would have ensued.   

The Board reiterates that clear and unmistakable error (CUE) is a very specific and rare kind of error.  Although the RO decisions contain mistakes, after considering all the evidence of record, the Board cannot find that the decision to grant service connection for the Veteran's disabilities was indisputably wrong.  As the RO has not met the demanding standard for severing service connection, its April 2009 decision to sever service connection for migraine headaches residuals of head injury (also claimed as nausea and vomiting), cervical strain (neck disorder residuals of head injury), status post-right wrist injury with residual scars, and left hand and wrist strain was improper and the Veteran's VA benefits must be restored.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

Severance of service connection for migraine headaches residuals of head injury (also claimed as nausea and vomiting), cervical strain (neck disorder residuals of head injury), status post-right wrist injury with residual scars, and left hand and wrist strain was improper and service connected compensation for these disabilities must be restored.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


